Per Curiam.
By means of certiorari the petitioner seeks to call in question the validity of a judgment and an order made and entered considerably more than one year before the presentation of his' petition. In Keys v. Marin County, 42 Cal. 256, it was held that unless circumstances of an extraordinary character be shown to have intervened, the remedy through a writ of certiorari should be held to be barred by the lapse of the same length of time that bars an appeal from a final judgment.
In the present case no excuse is shown for the delay in the application.
Writ denied and proceedings dismissed.